Citation Nr: 0813015	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for lung disease, 
claimed as the result of asbestos exposure.

2.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents (CVAs), claimed as the 
result of asbestos exposure, and including as secondary to 
lung disease.

3.  Entitlement to service connection for a brain tumor, 
claimed as the result of asbestos exposure, and including as 
secondary to lung disease.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) (claimed as the result 
of asbestos exposure), and if so, whether service connection 
is warranted.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In August 2005, the 
veteran testified at a Board hearing before the undersigned.  
In March 2006, the Board remanded this case.  


FINDINGS OF FACT

1.  Inservice exposure to asbestos is not confirmed.  

2.  The veteran does not have lung disease related to claimed 
inservice asbestos exposure.  

3.  Residuals of CVAs are not attributable to claimed 
inservice asbestos exposure.  

4.  A brain tumor is not attributable to claimed inservice 
asbestos exposure.  

5.  In a June 2002 rating decision, the RO denied service 
connection for PTSD.  An appeal was not perfected to that 
denial.  

6.  Evidence submitted since the RO's June 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

7.  PTSD is not attributable to claimed inservice asbestos 
exposure.  


CONCLUSIONS OF LAW

1.  Service connection for a lung disability due to claimed 
inservice asbestos exposure is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007); M21-1, Part VI, 7.21; DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988); VAOPGCPREC 
4-00.

2.  Service connection for residuals of CVA due to claimed 
inservice asbestos exposure is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007); M21-1, Part VI, 7.21; DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); 
VAOPGCPREC 4-00.

3.  Service connection for a brain tumor due to claimed 
inservice asbestos exposure is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007); M21-1, Part VI, 7.21; DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); 
VAOPGCPREC 4-00.

4.  The RO's June 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).

5.  New and material evidence has been received since the 
RO's June 2002 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. 
§ 3.156 (2007).

6.  Service connection for PTSD claimed as due to inservice 
asbestos exposure is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007); M21-1, Part VI, 7.21; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988); VAOPGCPREC 4-
00.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in April 2001 and March 2002.  
Thereafter, additional VCAA letters were sent in December 
2002, March 2003, June 2004, August 2004, April 2006, and 
December 2006.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, Social Security Administration 
(SSA), and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in April 2007.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  The Board notes that the VA examiner did not answer 
the Board's remand inquiry of whether the veteran has or has 
had a brain tumor.  However, the veteran has limited his 
claim to service connection for claimed disabilities as due 
to asbestos exposure.  As set forth below, even assuming the 
veteran currently has a brain tumor, the Board finds that the 
veteran was not exposed to asbestos during service.  
Therefore, since that requirement is not met, service 
connection is not warranted, regardless of current diagnoses.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the veteran does not assert that claimed 
disabilities were manifest in service or within any 
applicable presumptive period.  Rather, the veteran has very 
specifically limited his appeal to service connection for 
claimed disabilities on the basis that they are the result of 
inservice asbestos exposure and/or the result of asbestos-
related lung disability.  


Background

In December 1998, the veteran suffered a CVA.  He also 
suffered two subsequent CVAs.  

In November 1999, the veteran was seen by VA on an outpatient 
basis for depression. He was hospitalized that month for 
adjustment disorder with depressed mood.  Also, in May 2000, 
the veteran was seen by VA on an outpatient basis for a 
depressive disorder.

In May 2000, the veteran was afforded a VA neurological 
examination.  The diagnosis was status post CVA twice with 
residual mild left hemiparesis and other neurological 
findings.  In May 2000, the veteran was afforded a VA general 
medical examination.  The diagnoses included depressive 
disorder and residuals of CVA with residual symptoms.  

In May 2000, correspondence was received from the veteran in 
which he generally indicated that he was seeking service 
connection compensation benefits.  

In January 2001, the veteran indicated that he had symptoms 
of a stroke initially during service.  He submitted an 
information flyer on strokes.  In February 2001 
correspondence, the veteran reported that he had PTSD.  In a 
March 2001 statement, the veteran indicated that he saw a 
plane crash on the flight line.  He stated that he had felt 
haunted since this incident and unable to lead a normal life.  
Thereafter, the veteran completed a PTSD questionnaire.  The 
veteran indicated that the plane crash occurred at Edwards 
Air Force Base in California in July or August 1976.  

In March 2001, lay statements were received from the 
veteran's girlfriend and a friend in which they stated that 
since returning from the Vietnam, the veteran had appeared 
aggressive and depressed.  In May 2001, more lay evidence was 
received from the veteran's former wife and a friend; both 
indicated that the veteran appeared mentally ill and was 
abusive, dating since his return from service.  Thereafter, a 
statement was received from J.D., Jr., who purportedly served 
with the veteran.  He indicated that his "ordeal with his 
stressors in technical school was true."  However, he did 
not state what these stressors were in his statement.  

In a November 2001 rating decision, service connection for 
PTSD was denied.  Service connection for residuals of CVA was 
also denied.  

Thereafter, treatise information was received pertaining to 
PTSD and depression.  In a June 2002 rating decision, service 
connection for depression/anxiety and for PTSD was denied.  

In April 2002, the veteran was given a psychiatric 
evaluation.  The diagnosis was depressive and anxiety 
disorder, not otherwise specified.  

The veteran was hospitalized by VA from June to July 2002.  
The diagnoses included recurrent CVA with mild right-sided 
weakness and mild dysarthria and old CVA with mild left-sided 
weakness, as well as history of anxiety and depression.  In 
July 2002, the veteran was treated by VA for anxiety and 
depression.  

In September 2002 correspondence, the veteran indicated that 
he had been exposed to asbestos during service.  He submitted 
treatise information on asbestos exposure.  In a subsequent 
statement, he indicated that during service, he worked with 
asbestos when he installed wires and other materials.  His DD 
214 reflected that he was a Mechanical-Electrical Helper 
during service.  

The veteran submitted a copy of a February 2000 VA brain 
image scan which revealed a minor abnormality in the basal 
ganglia of his brain which he asserted was related to 
asbestos exposure.  He maintained that this abnormality was a 
brain tumor.  He also asserted that his prior CVAs were 
related to asbestos exposure.  

In October 2002, the veteran underwent a chest x-ray which 
showed no evidence of active infiltrate.  

Thereafter, the veteran submitted internet information which 
showed that Edwards Air Force Base Wherry Housing was 
undergoing renovation.  It was indicated that there was 
asbestos and lead-based paint at that housing.  The start 
date of the renovation was January 1995 and the completion 
date was April 1997.  The veteran asserted that he lived 
there from 1974 to 1976 in Desert Villa.

In June 2003, the veteran was evaluated by M.Y., M.D., for 
asbestosis.  The veteran reported that he was exposed to 
asbestos during the military.  Post-service, he lived in 
housing which was demolished due to asbestos.  The physician 
noted that his chest x-ray was normal and showed no evidence 
of asbestos exposure.  The veteran had no plaques or 
interstitial lung disease.  

June 2003 pulmonary function tests revealed early small 
airways obstruction and severe restrictive disease.  

August 2003 VA records showed that the veteran was told by 
the VA neurologist that he did not have a brain tumor.  
November 2003 records noted that the veteran had severe 
restrictive lung disease and depression.  It was noted that 
he had been having a dispute with the VA neurologist over the 
presence of a "glioma."  It was noted that a glioma had not 
been seen on VA films.  In a December 2003 notation, it was 
noted that the examiner sought to rule out lung disease 
secondary to asbestos exposure.  

The veteran continued to be seen by VA for depression.  

In March 2004, the veteran testified at a hearing at the RO.  
The veteran related that he was exposed to asbestos during 
service in his job and at his base housing at Edwards Air 
Force Base.  During service, the veteran reported that he was 
an electrical mechanical helper and he came into contact with 
asbestos.  He worked in Hangers and Housing areas.  The 
veteran related that he currently had lung problems and used 
inhalers.  In addition, he reported that he had suffered 
strokes in December 1998, January 1999, and July 2002.  In 
addition, he had a brain tumor in 2000.  

In April 2004, the veteran was admitted by VA for depression 
and suicidal ideation.  The diagnosis was mood disorder and 
PTSD.  The basis for the diagnosis of PTSD was not provided.  
The veteran was also seen at the pulmonary disease clinic, 
the veteran reported that a different physician explained to 
him that his CVA was caused by the strain in his heart caused 
by his restrictive lung function which was a consequence of 
asbestos exposure.  The examiner put a question mark next to 
this report by the veteran.  The veteran's report with regard 
to a prior physician is not documented in any of the records.  
This examiner concluded that there were no calcified pleural 
or diaphragmatic plaques to indicate asbestos exposure and 
there were no pleural effusions.  April 2004 chest x-rays 
revealed no acute infiltrate.  

In June 2004, the veteran sought to reopen his claim of 
service connection for PTSD on the basis that his PTSD was 
the result of inservice asbestos exposure.  

In June 2004, the veteran reported to a VA examiner that he 
was exposed to asbestos during service and he reported that 
he had an asbestos-related lung disorder.  The diagnosis was 
recurrent depression, severe, with psychosis; rule out PTSD.  

Private medical records dated in June and July 2004 showed 
that the veteran had restrictive lung disease.  In August 
2005, the veteran was seen by VA for pulmonary complaints,.  
He told the examiner that he had inservice asbestos exposure.  

In August 2005, the veteran testified at a Board hearing.  At 
that time, the veteran again emphasized, consistent with all 
written correspondence, that he was exposed to asbestos 
during service and that this asbestos exposure resulted in 
lung disability (asbestosis), three CVAs, and a brain tumor.  
He indicated that he was exposed to asbestos in his job as a 
mechanical electrical helper where he worked on hangers.  In 
addition, he reportedly was housed in a unit with asbestos.  

A March 2006 letter from an attorney's office with regard to 
asbestos screening indicated that the veteran did not qualify 
for a third party civil action at this time, but might 
qualify for Worker's Compensation.  Attached to the letter 
was a February 2006 report concerning a July 2003 private 
computerized tomography of the chest which showed that the 
veteran had parenchymal findings which were compatible with 
interstitial fibrosis.  The distribution and appearance were 
compatible with asbestos-related interstitial fibrosis.  It 
was noted that the lack of conventional images limited 
comprehensive evaluation for pleural disease.  

In order to definitively determine if the veteran had an 
asbestos-related lung disease, particularly in light of the 
February 2006 report which was inconsistent with prior 
findings, the Board remanded this case for a VA examination 
which was conducted in April 2007, and included a 
comprehensive review of the claims file.  A physical 
examination was performed and chest x-rays were taken.  The 
lung x-rays showed that the lung fields were clear of acute 
infiltrate.  The examiner noted that pulmonary function 
testing revealed severe obstructive airway disease.  The 
examiner concluded that the veteran had chronic obstructive 
pulmonary disease (COPD) of unknown etiology.  The examiner 
stated that there was no current or past evidence of 
asbestosis.  The current and previous x-rays were negative 
for pleural effusion or calcification which would suggest a 
diagnosis of asbestosis.  

In the Board's remand, the Board requested that the Air Force 
be contacted to determine the likelihood of inservice 
asbestos exposure.  The Air Force responded that it did not 
compile such documentation.  The veteran's personnel records; 
however, did not show any asbestos exposure.  

In addition, a compilation of the veteran's employment since 
1978 was made.  In pertinent part, the veteran was employed 
for an oil and gas company, for a welding and fabrication 
company, and electric company, a brake center, and as a wire 
puller at a shipyard.  At his Board hearing, the veteran 
stated that there was asbestos at that shipyard.  


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  The Board recognizes that the 
veteran feels that he had inservice asbestos exposure which 
has led to his claimed disabilities.  However, the veteran's 
lay assertions are not competent or sufficient with regard to 
whether he was exposed to asbestos which resulted in residual 
disabilities.  


Treatise Evidence

The Board has carefully considered the internet and other 
information articles that have been submitted by the veteran 
regarding asbestos and also regarding PTSD.  Medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the aforementioned information is 
simply too general to make a causal link more than 
speculative in nature, or to outweigh the specific medical 
evidence in this case which is directly pertinent to the 
veteran.  The Board recognizes that there are various sources 
of asbestos exposure and a myriad of resulting disabilities.  
However, the submitted information does not pertain to the 
veteran's specific set of circumstances.  The Board also 
recognizes that the veteran allegedly lived in military 
family housing where there was purportedly asbestos.  
However, as set forth below, the veteran does not have any 
asbestos related lung disease nor does he have any other 
disability which has been linked by competent evidence to any 
alleged inservice asbestos exposure.  


Residuals of Claimed Asbestos Exposure

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease,  keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  

In this case, the record shows that there has been general 
compliance with M21-1 procedures.  It was unclear whether the 
veteran's military occupational specialty exposed him to 
asbestos.  Therefore, the Department of the Air Force was 
contacted; however, the Department of the Air Force was 
unable to verify asbestos exposure.  The veteran's service 
personnel and medical records were likewise negative.  There 
is no evidence of preservice asbestos exposure.  However, the 
veteran's post-service employment record shows that he may 
have been exposed, particularly as a shipyard worker.  

Further, and more significantly, the veteran does not have 
any asbestos-related lung disease.  As noted above, VA has 
acknowledged that inhalation of asbestos fibers can result in 
lung abnormalities, specifically, interstitial pulmonary 
fibrosis (asbestosis) fibrosis and tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung and other areas: the 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  However, 
the veteran does not have any of these diagnoses.  

The post-service medical records were negative for any 
asbestos-related disability until a July 2003 private 
computerized tomography of the chest showed parenchymal 
findings which were compatible with interstitial fibrosis and 
that the distribution and appearance were compatible with 
asbestos-related interstitial fibrosis.  However, it was 
noted that the lack of conventional images limited 
comprehensive evaluation for pleural disease.  As noted, the 
veteran was thereafter afforded a comprehensive VA 
examination in order to verify the existence of asbestos-
related disease.  The April 2007 report revealed that while 
the veteran had COPD, he did not have asbestosis.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

As noted, the Board affords the most probative weight to the 
VA examination report as it was comprehensive in nature and 
based on a review of the claims file, to include of the 
computerized tomography.  The computerized tomography noted 
that the lack of conventional images limited a comprehensive 
evaluation for pleural disease.  In addition, this report is 
inconsistent with the rest of the record.  As such, the 
probative value of that report is outweighed by the VA 
examination report.  

Further, to the extent that the veteran told medical 
professionals that he was exposed to asbestos exposure, their 
notations that he stated this information are not independent 
medical opinions to that effect.  Rather, they are simply a 
recitation of his own personal history.  Similarly, although 
the veteran has mentioned that medical persons have supported 
his theories regarding his claimed disabilities, the medical 
record does not support his statements and he has been 
provided every opportunity to submit such evidence and has 
not done so.  

The clear preponderance of the evidence indicates that the 
veteran does not have asbestos-related lung disease.  The 
claimed inservice asbestos exposure was not confirmed.  
Further, there is no competent evidence relating any current 
disability including residuals of CVAs or a brain tumor and 
asbestos exposure.  Due to the lack of verified inservice 
asbestos exposure and lack of a competent medical nexus 
between CVAs and a brain service and such claimed asbestos 
exposure, the claims of service connection must fail.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

The veteran claims that he has residuals of CVAs and a brain 
tumor which are secondary to asbestos-related lung disease.  
Since service connection has been denied for lung disease due 
to asbestos exposure, the secondary service connection claims 
must also fail.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


New and Material Evidence

In a November 2001 rating decision, the RO denied service 
connection for PTSD.  This denial was confirmed and continued 
in a June 2002 rating decision.  A notice of disagreement was 
received and a statement of the case was issued in November 
2002.  However, the veteran did not perfect an appeal.  
Therefore, the RO's June 2002 decision (the later rating 
decision) is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed in June 2004.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In this case, the veteran now claims that service connection 
for PTSD is warranted as he has PTSD due to inservice 
asbestos exposure.  In support of his claim, the veteran has 
submitted treatise evidence and medical evidence which shows 
a post-service diagnosis of PTSD in April 2004.

Assuming the credibility of the veteran's statements and the 
submitted evidence, pursuant to Justus, new and material 
evidence has been received and the claim of service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Once the claim is reopened, the Board must then weigh and 
evaluate the evidence.  There is discrepancy over whether the 
veteran actually has PTSD.  As noted, the basis for the PTSD 
diagnosis in April 2004 was not provided.  Subsequently, the 
diagnosis of PTSD was not confirmed, although the veteran has 
other psychiatric diagnoses.  As set forth in detail above, 
the claimed inservice asbestos exposure was not confirmed or 
verified.  More importantly, there is no competent medical 
evidence establishing a nexus between any current diagnosis 
and service, as required by VAOPGCPREC 4-00.

Therefore, the Board finds that service connection for PTSD 
as due to claimed inservice asbestos exposure is not 
warranted.  

A preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for lung disease, claimed as the result of 
asbestos exposure is denied.

Service connection for the residuals of multiple CVAs, 
claimed as the result of asbestos exposure, and including as 
secondary to lung disease is denied.  

Service connection for a brain tumor, claimed as the result 
of asbestos exposure, and including as secondary to lung 
disease, is denied.

The application to reopen a claim for entitlement to service 
connection for PTSD, claimed as the result of asbestos 
exposure, is granted.

Service connection for PTSD, claimed as the result of 
asbestos exposure, is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


